Title: To Benjamin Franklin from Le Roy, 23 February 1781
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris ce Vendredy 23 Fevrier [1781]
Permettez Mon Illustre Docteur que Je vous demande une grace pour La personne qui aura lhonneur de vous remettre ce billet. C’est M. Tremel habile Mécanicien on lui a presenté des billets de différrentes especes du Congrès et de différrentes dattes Qu’on voudroit lui donner en payement pour des machines qu’on voudroit lui faire faire mais craignant qu’ils n’ayent perdu toute valeur il n’ose se(?) hazarder dans cette entreprise. Daignez le tirer d’embarras en priant Monsieur votre petit fils de les examiner et de lui dire ce qui en est.
Permettez que je profite de loccasion pour vous demander une autre faveur. C’est Si vous connoissez ou Si vous avez connoissance de M. Ivy habitant de Boston et de sa fortune cet américain est remarié en Secondes noces— Il a plusieurs filles de son premier mariage une a epousé un anglois capitaine dans un Régiment d’infanterie au Service de sa Majesté Britannique nommé a ce que l’on croit m. Battier. Pardon mille fois de vous importuner de pareilles questions mais c’est pour un homme de mes amis qui sachant mon Illustre Docteur que J’ai Lhonneur dêtre connu de vous m’a prie Instamment de vous demander si vous connoissiez ce m. Ivy.
Il me tarde bien que Je puisse avoir Lhonneur et le plaisir de vous aller demander à dîner— Vous savez mon Illustre Docteur combien Je vous suis passionnément attaché pour la vie
Le Roy
Mille complimens je vous [torn: prie] à Monsieur votre petit [torn: fils].
 
Addressed: a Monsieur / Monsieur Franklin / Ministre Plenipotentiaire des / Etats unis de LAmérique / en Son hôtel / à Passy
Notation: Le Roy
